DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-13, 23, 26-27, and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Liu et al. (US 2020/0015132 A1), hereinafter “Liu”.
Regarding claim 1, Liu teaches ‘a method of wireless communication performed by a user equipment (UE)’ (Liu: [Abstract], “According to the present disclosure, a mobility management method, an access network device, and a terminal device are disclosed.”), comprising:
‘determining to switch from a first cell of a first distributed unit (DU) to a second cell of a second DU’ (Liu: [0095] Step 33. The centralized unit determines that the terminal device needs to perform a primary cell change between the first distributed unit and the second distributed unit”; [0090], “A terminal device moves between cells separately administered by two different distributed units. For example, the terminal device may move from a first cell (that is, a source cell) administered by the first distributed unit to a second cell (that is, a target cell) administered by the second distributed unit.”; see also step 33, Fig.3), ‘wherein the first DU and the second DU are included in a set of DUs of a central unit (CU)’ (Liu: [0090], “A base station system includes a centralized unit and at least a first and a second distributed units.”; Fig. 8 illustrates two DUs connected to the CU);
‘communicating, using layer 1 (L1) or layer 2 (L2) signaling, with at least one of the first DU or the second DU to change an activation status of at least one cell of the first DU or the second DU based at least in part on determining to switch from the first cell to the second cell’ (Liu: [0017], “sending, by the centralized unit, activation indication information to the distributed unit, where the activation indication information is used to instruct the distributed unit to send a physical downlink control channel (PDCCH) activation command to the terminal device, and the PDCCH activation command is used to instruct the terminal device to activate the target cell.”; step 33 of Fig.3 illustrates determination to switch and step 34 illustrates communication of configuration information to the terminal device); and
‘switching from the first cell to the second cell in connection with the change to the activation status of the at least one cell of the first DU or the second DU’ (Liu: Fig.15, after the terminal device receives Cell handover command from the central unit, it does RLC re-establishment and mac reestablishment with the second DU and performs random access; switching from first cell to the second cell is disclosed above with reference to disclosure in [0090]).
Claim 26 is for a method that is described in claim 1. Liu teaches CU, DU and user terminals where CU and DUs communicate with each other and DUs communicate with the user terminals.
Claim is rejected based on rejection of claim 1.
Regarding claim 27, Liu teaches the method of claim 26, ‘wherein the wireless communication device is one of the CU, the DU, another DU, or the UE’ (Liu: Fig. 6 illustrates CU, DU and UE).
Claim 29 is for a user equipment implementing method of claim 1. Claim elements are discussed above in claim 1. Liu teaches memory and processor (see Fig.18).
Claim is a change in category with respect to claim 1. Claim is rejected based on rejection of claim 1.
Claim 30 is for a wireless communication device implementing method of claim 26. Liu teaches CU, DU and user terminals where CU and DUs communicate with each other and DUs communicate with the user terminals. Memory and processors are disclosed in different figures, e.g. Figs. 4 and 18.
Claim elements are discussed above in claim 1.
Claim is rejected based on rejection of claim 1 and 26.

Regarding claim 2, Liu teaches the method of claim 1 (disclosed above), wherein the at least one cell includes at least one of:  the first cell, the second cell, or another cell of the CU that is not the first cell or the second cell (Liu: Fig. 6, shows two cells, cell 1 and cell 2, associated with a distributed unit).

Regarding claim 8, Liu teaches the method of claim 1 (discussed above), ‘wherein communicating with the at least one of the first DU or the second DU comprises:
communicating with a first one of the first DU or the second DU to control a parameter of the at least one cell, wherein the at least one cell is associated with a second one of the first DU or the second DU’ (Liu: Fig. 9 illustrates communication of control parameters to DU).

Regarding claim 9, Liu teaches the method of claim 1 (discussed above), ‘wherein each serving DU of the set of DUs includes a respective set of cells, and wherein each respective set of cells includes at least one of a primary cell or a primary secondary cell’ (Liu: [0077], “For a dual connectivity (dual connectivity, DC) scenario, a source DU cell is changed from a PCell to a PSCell, and a target DU cell is changed from a PSCell to a PCell. For cell handover, UE is handed over from a source cell to a target cell.”).

Regarding claim 10, Liu teaches the method of claim 1 (discussed above), ‘wherein communicating with the at least one of the first DU or the second DU comprises:
communicating with the at least one of the first DU or the second DU to change the activation status of the at least one cell based at least in part on at least one of:
a signal quality parameter,
a loading parameter,
a location parameter, or
a mobility direction parameter’ (Liu: [0080], “the measurement report carries information about signal quality of each cell that is administered by the distributed unit and that is found by the terminal device through scanning, for example, reference signal received power (Reference Signal Receiving Power, RSRP) or reference signal received quality (Reference Signal Receiving Quality, RSRQ).”).

Regarding claim 11, Liu teaches the method of claim 1 (discussed above),  wherein each DU, of the set of DUs, is associated with controlling mobility of a respective set of cells (Liu: Fig. 6 shows more than one cell; mobility between cells, i.e. switching or handover is discussed above in claim 1).

Regarding claim 12, Liu teaches the method of claim 11 (discussed above),  ‘wherein communicating with the at least one of the first DU or the second DU comprises:
receiving, from one of the first DU or the second DU, cell management signaling regarding a set of cells of the one of the first DU or the second DU’ (Liu: Fig. 9A illustrates communication of cell management signaling between the user terminal, DUs and the centralized unit, CU).

Regarding claim 13, Liu teaches the method of claim 11 (discussed above), ‘wherein communicating with the at least one of the first DU or the second DU comprises:
receiving, from a first one of the first DU or the second DU, cell management signaling regarding a set of cells of a second one of the first DU or the second DU’  (Liu: Fig. 9A illustrates communication of cell management signaling between the user terminal, DUs and the centralized unit, CU).

Regarding claim 23, Liu teaches the method of claim 1 (discussed above), ‘wherein communicating with the at least one of the first DU or the second DU comprises:
receiving, on a non-serving cell DU, L1/L2 signaling identifying the change to the activation status of the at least one cell based at least in part on a cross-DU selection of the at least one cell’ (implied by disclosure in Liu: “A terminal device moves between cells separately administered
by two different distributed units. For example, the terminal device may move from a first cell (that is, a source cell) administered by the first distributed unit to a second cell (that is, a target cell) administered by the second distributed unit.” ([0080]), and disclosures in [0316]-0323] regarding signaling during handover.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5-7, 14-16, 18-22, 24-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of FIORANI et al. (US 2020/0351971 A1), hereinafter “Fiorani”.
Regarding claim 3, Liu teaches the method of claim 1 (discussed above). 
Liu however does not expressly teach, ‘wherein the at least one cell is included in a particular cell set, wherein the particular cell set is at least one of:  a configured cell set, an L1/L2 activated cell set, an L1/L2 deactivated cell set, or an L1/L2 candidate cell set’.
Fiorani in the same field of endeavor teaches about candidate cells (Fiorani: [0047], “In some embodiments, the one or more second cells can comprise one of the following: candidate SpCells for the UE, and candidate secondary cells (SCells) for the UE.”), and ‘activated and deactivated cells’ (Fiorani: [0008], “A CA-capable UE is assigned a PCell (e.g., PCell 1) that is always activated, and one or more SCells ( e.g., SCell 2 and/or SCell 3) which can be activated or deactivated dynamically.”; L1/L2 activation or deactivation is implied). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosure of Fiorani with that of Liu motivated by keeping a list of all the potential cells that may be used for communication.
The claim element, ‘wherein communicating to change the activation status of the at least one cell comprises: communicating to change the activation status of the at least one cell based at least in part on a type of the particular cell set’, is obvious because of the cell status/type activated, deactivated or candidate.
Regarding claim 5, Liu teaches the method of claim 1 (discussed above). 
Liu however fails to expressly teach, ‘wherein a quantity of DUs in the set of DUs is based at least in part on a UE capability of the UE’.
Fiorani in the same field of endeavor teaches about UE carrier aggregation capability and assignment of cells to a UE, “A CA-capable UE is assigned a PCell (e.g., PCell 1) that is always activated, and one or more SCells ( e.g., SCell2 and/or SCell3) which can be activated or deactivated dynamically.”(Fiorani: [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combine disclosure by Fiorani with that of Liu and come up with claimed invention so that carrier aggregation may be performed as per UE capability.

Regarding claim 6, Liu teaches the method of claim 1 (discussed above), wherein a quantity of configured or activated cells in a particular cell set of the CU is based at least in part on a UE capability of the UE (discussed above in claim 5).

Regarding claim 7, Liu teaches the method of claim 1 (discussed above). 
Liu however fails to expressly teach, ‘wherein communicating with the at least one of the first DU or the second DU comprises: communicating to select a beam of the second cell’.
Fiorani in the same field of endeavor teaches, “although the term "cell" is used herein, it should be understood that (particularly with respect to 5G NR) beams may be used instead of cells and, as such, concepts described herein apply equally to both cells and beams” (Fiorani: [0077]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu regarding cells by the disclosure in Fiorani and come up with the claimed invention motivated by use of beams and cells interchangeably so as to apply the concept for non-3GPP system also, as described by Fiorani in [0077]. 

Regarding claim 14, Liu teaches the method of claim 1 (discussed above). 
Liu however does not expressly teach, ‘wherein the second cell is included in an L1/L2 activated cell set’. 
Fiorani in the same field of endeavor teaches, “A CA-capable UE is assigned a PCell (e.g., PCell 1) that is always activated, and one or more SCells ( e.g., SCell2 and/or SCell3) which can be activated or deactivated dynamically.” ([0008]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu regarding cells by the disclosure in Fiorani and come up with the claimed invention ‘wherein the second cell is included in an L1/L2 activated cell set’, motivated by reducing the latency as discussed by Fiorani in [0191] and [0192].

Regarding claim 15, Liu teaches the method of claim 1 (discussed above). 
Claim, ‘wherein the first cell and the second cell are included in an L1/L2 activated cell set, and
wherein communicating with the at least one of the first DU or the second DU comprises:
communicating beam selection information with the at least one of the first DU or the second DU to select from a first beam of the first cell to a second beam of the second cell’, is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, based on discussion above in claim 7 regarding synonymous interpretation of beam and cell, and per discussion in claim 1.

Regarding claim 16, Liu teaches the method of claim 1 (discussed above). 
Claim element, ‘wherein communicating with the at least one of the first DU or the second DU comprises:
receiving signaling to monitor or measure one or more beams of one or more cells of an L1/L2 activated cell set’, is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, based on discussion above in claim 7 regarding synonymous interpretation of beam and cell, and per discussion in claim 1.

Regarding claim 18, Liu teaches the method of claim 1 (discussed above). 
Claim, ‘wherein communicating with the at least one of the first DU or the second DU comprises:
receiving or transmitting control information on one or more beams of one or more cells of an L1/L2 activated cell set’, is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, based on discussion above in claim 7 regarding synonymous interpretation of beam and cell, and per discussion in claim 1.

Regarding claim 19, Liu teaches the method of claim 1 (discussed above). 
Claim, ‘wherein communicating with the at least one of the first DU or the second DU comprises:
receiving scheduling information to schedule a data communication on one or more beams of one or more cells of an L l/L2 activated cell set’, is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, based on discussion above in claim 7 regarding synonymous interpretation of beam and cell, and per discussion in claim 1.

Regarding claim 20, Liu teaches the method of claim 1 (discussed above). 
Claim, ‘wherein communicating with the at least one of the first DU or the second DU comprises:
communicating beam selection information identifying a selection of one or more beams of one or more cells of an L1/L2 activated cell set, wherein the selection is based at least in part on a UE recommendation, a UE decision, or a network decision’, is obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, based on discussion above in claim 7 regarding synonymous interpretation of beam and cell, and per discussion in claim 1. The disclosure in Liu teaches that it is a CU decision based on measurement reports (Liu: [0080], “the measurement report carries information about signal quality of each cell that is administered by the distributed unit”).

Regarding claim 21, Liu teaches the method of claim 1 (discussed above). 
Liu teaches in [0081], “Step 22. The centralized unit selects a target cell as a secondary cell based on the measurement report reported by the terminal device, and sends configuration information of the target cell to the terminal device through the distributed unit.”.
The target cell selection is based on measurement report as disclosed in [0080], “the measurement report carries information about signal quality of each cell that is administered by the distributed unit and that is found by the terminal device through scanning, for example, reference signal received power (Reference Signal Receiving Power, RSRP) or reference signal received quality (Reference Signal Receiving Quality, RSRQ).”.
Liu does not expressly teach candidate cell set. But Fiorani in the same field of endeavor teaches candidate cell set, which may be equated to potential cell set as described by Fiorani, “The cells included in the Potential SpCells list can be among the cells included in the Candidate SCells list. For example, the list of SpCells included in the message sent by the gNB-DU can represent the cells within the Candidate SCells list for which the gNB-DU can admit and allocate sufficient resources to serve the UE.” ([0096]).
It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to combine disclosures by Fiorani with that of Liu and come up with the claimed invention motivated by preparation of a list of cells based of quality as described by Liu in [0080].
Regarding claim 22, combination of Liu and Fiorani teaches the method of claim 21 (discussed above), ‘wherein selecting the particular cell comprises: selecting the particular cell based at least in part on a channel quality or a channel load’ (Quality is discussed above in claim 21; cell selection based on load is discussed by Liu in [0086]).

Regarding claim 24, Liu teaches the method of claim 1 (discussed above). 
Liu however fails to teach, ‘wherein each DU is associated with a respective one or more remote units (RUs)’. 
Fiorani in the same field of endeavor teaches, “A network node can also include one or more (or all) parts of a distributed radio base station such as centralized digital units and/or remote radio units (RRUs), sometimes referred to as Remote Radio Heads (RRHs ).” (Fiorani: [0132]), and
‘wherein each of the respective one or more RUs supports one or more component carriers corresponding to one or more cells of a set of cells of the set of DUs’ (Fiorani: [0007], “The coverage in these cells are provided by three different component carriers CC1, CC2, and CC3”; see Fig. 1).
It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to combine disclosures by Fiorani with that of Liu and come up with the claimed invention motivated by use of remote radio heads for distributed network planning.

Regarding claim 25, combination of Liu and Fiorani teaches the method of claim 1 (discussed above). 
Liu teaches change of activation status by activating (Liu: Fig. 7A, step 723) or deactivating a cell (Liu: Fig. 7B, step 730), but fails to teach changing activation status of a group of carriers. 
Fiorani, in the same field of endeavor teaches about group of carriers, “The coverage in these cells are provided by three different component carriers CC1, CC2, and CC3, respectively. It should be noted that this configuration is just an illustrative example, and CA configurations using any number of carriers and cells may be employed.” ([0007]).
It would have been obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to combine disclosures by Fiorani with that of Liu and come up with the claimed invention, ‘wherein communicating with the at least one of the first DU or the second DU comprises: communicating to change an activation status of a group of carriers, wherein the group of carriers includes at least one component carrier corresponding to the at least one cell’,  motivated by configuration of multiple carriers for activation status change and for reduction of signaling overhead.

Regarding claim 28, Liu teaches the method of claim 26 (discussed above), further comprising:
communicating, using further L1/L2 signaling (L1 signaling is discussed above in claim 1). 
Liu however fails to teach ‘to select a beam for the UE’. 
Fiorani in the same field of endeavor teaches about synonymous use of beams and cells, (Fiorani: [0077]: “although the term "cell" is used herein, it should be understood that (particularly with respect to 5G NR) beams may be used instead of cells and, as such, concepts described herein apply equally to both cells and beams”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Liu regarding cells by the disclosure in Fiorani and come up with the claimed invention motivated by use of beams and cells interchangeably so as to apply the concept for non-3GPP system also, as described by Fiorani in [0077]. 

Claims 4 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Yi et al. (US 2021/0274535 A1), hereinafter “Yi”.
Regarding claim 4, Liu teaches the method of claim 1 (discussed above). 
Though Liu teaches about DU containing radio link control layer and medium access control layer (see Fig.8), it fails to expressly teach about CDPD and SDAP.
Yi, in the same field of endeavor teaches, (Yi: [0243], “Layer 2 may comprise an SDAP layer, a PDCP layer, an RLC layer, and a MAC layer, for example, described with respect to FIG. 2A, FIG. 2B, FIG. 3, and FIG. 4A.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosures by Yi and Liu and come up with the claimed invention, ‘wherein the first DU and the second DU have respective medium access control and radio link control entities and common packet data convergence protocol, radio resource control protocol, and service data adaptation protocol entities’ motivated by having the DU accept more functionalities commonly attributed to the CU.

Regarding claim 17, Liu teaches the method of claim 1 (discussed above). 
Liu however fails to expressly teach, ‘wherein communicating with the at least one of the first DU or the second DU comprises: receiving signaling to monitor a synchronization signal block of one or more cells of an L1/L2 activated cell set’.
	Yi in the same field of endeavor teaches monitoring of synchronization signal. “ The
wireless device may monitor a carrier for the PSS, for example, to find and select the cell.” ([0181]); “A cell selection/search and/or reselection may be based on the CD-SSB.” ([0181]; “A synchronization signal (SS) / physical broadcast channel (PBCH) block may comprise the PSS, the SSS, and the PBCH. The base station may periodically send/transmit a burst of SS/PBCH blocks, which may be referred to as SSBs” ([0178]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosures by Yi with that of Liu motivated to monitor the synchronization signal for the purpose of cell selection, as described above by Yi.

Conclusion









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0359848 A1 discusses systems and method of cell switching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462